Case 1:19-cv-03644-LTB Document 1 Filed 12/23/19 USDC Colorado Page 1 of 7




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

                   1:19-cv-03644
Civil Action No. __________________________

TRACY L. WORSHAM,

     Plaintiff,

v.

ALLIED INTERNATIONAL CREDIT CORP.,

     Defendant.


                                          COMPLAINT


         NOW COMES Plaintiff, TRACY L. WORSHAM, through counsel, SULAIMAN LAW

GROUP, LTD., complaining of Defendant, ALLIED INTERNATIONAL CREDIT CORP.,

as follows:

                                   NATURE OF THE ACTION

         1.       This action is seeking redress for invasion of privacy by seclusion as well

as violation(s) of the Telephone Consumer Protection Act (the “TCPA”), 47 U.S.C. § 227

et seq.

                                  JURISDICTION AND VENUE

         2.       This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.

         3.       This court has supplemental jurisdiction pursuant to 28 U.S.C. § 1334.

         4.       Venue in this district is proper under 28 U.S.C. § 1391(b)(2).



                                                1
Case 1:19-cv-03644-LTB Document 1 Filed 12/23/19 USDC Colorado Page 2 of 7




                                         PARTIES

       5.     TRACY L. WORSHAM (“Plaintiff”) is a natural person, over 18-years-of-age,

who at all times relevant resided in Colorado Springs, Colorado.

       6.     Plaintiff is a “person” as defined by 47 U.S.C. § 153(39).

       7.     ALLIED INTERNATIONAL CREDIT CORP. (“AIC”) is a corporation

organized under the laws of Delaware.

       8.     AIC has its principal place of business at 6800 Paragon Place, Suite 400,

Richmond, Virginia 23230.

       9.     AIC is a “person” as defined by 47 U.S.C. § 153(39).

                               FACTUAL ALLEGATIONS

       10.    At all times relevant, Plaintiff was the sole operator, possessor, and

subscriber of the number ending in 5290.

       11.    At all times relevant, Plaintiff’s number ending in 5290 was assigned to a

cellular telephone service as specified in 47 U.S.C. § 227(b)(1)(A)(iii).

       12.    At all times relevant, Plaintiff was financially responsible for her cellular

telephone equipment and services.

       13.    Plaintiff sells items on www.eBay.com (“eBay”).

       14.    Plaintiff sold approximately $500.00 in home theater equipment.

       15.    Subsequently, the purchaser disputed the transaction.

       16.    As result, eBay allegedly refunded the purchaser.

       17.    eBay sought payment from Plaintiff; however, Plaintiff refused.

       18.    Accordingly, this debt was referred for collection.
                                             2
Case 1:19-cv-03644-LTB Document 1 Filed 12/23/19 USDC Colorado Page 3 of 7




       19.     Approximately six months ago, Plaintiff started to receive phone calls from

AIC.

       20.     On multiple occasions, Plaintiff answered.

       21.     Each time, Plaintiff was met with clear pause – prompting Plaintiff to say

“Hello, Hello, Hello” prior to being connected to AIC’s representative.

       22.     Each time, Plaintiff argued that she did not owe eBay anything.

       23.     Each time, these phone calls ended by Plaintiff stating “[d]on’t call me!”

       24.     Unfortunately, Plaintiff continues to receive persistent and unwanted phone

calls from number(s) leading back to AIC – (844) 440-8188 – including on:

                               December 11, 2019 at 03:44 PM
                               December 12, 2019 at 02:40 PM
                               December 13, 2019 at 12:32 PM
                               December 16, 2019 at 12:47 PM
                               December 17, 2019 at 01:22 PM
                               December 18, 2019 at 12:47 PM

       25.     All in all, AIC placed (or caused to be placed) no less than 53 unconsented-

to phone calls to Plaintiff.

       26.     AIC’s phone calls resulted in aggravation that accompanies persistent and

unwanted phone calls, anxiety, diminished value and utility of telephone equipment and

telephone subscription services, emotional distress, increased risk of personal injury

resulting from the distraction caused by the phone calls, intrusion upon and occupation

of Plaintiff’s cellular telephone capacity, invasion of privacy, loss of battery charge, loss

of concentration, mental anguish, nuisance, the per-kilowatt electricity costs required to



                                              3
Case 1:19-cv-03644-LTB Document 1 Filed 12/23/19 USDC Colorado Page 4 of 7




recharge his cellular telephone as a result of increased usage of his telephone services,

and wasting Plaintiff’s time.

       27.    Concerned with having had her rights violated, Plaintiff sought counsel to

ensure that AIC’s unlawful collection practices stopped.

                                  CLAIMS FOR RELIEF

                                        COUNT I:
                            Invasion of Privacy by Seclusion

       28.    All paragraphs of this Complaint are expressly adopted and incorporated

herein as though fully set forth herein.

       29.    In Colorado, “to prevail on a claim for intrusion upon seclusion as a violation

of one’s privacy, a plaintiff must show that another has intentionally intruded, physically

or otherwise, upon the plaintiff’s seclusion or solitude, and that such intrusion would be

considered offensive by a reasonable person.” Doe v. High-Tech Inst., Inc., 972 P.2d

1060, 1065 (Colo. App. 1998), cert. denied (Colo. Mar. 1, 1999).

       30.    This tort can encompass conduct such as persistent and unwanted

telephone calls. Quigley v. Rosenthal, 327 F.3d 1044, 1073 (10th Cir. 2003) (citing High-

Tech Inst., 972 P.2d, at 1067.

       31.    AIC’s repeated and harassing telephone calls to Plaintiff violated Plaintiff’s

right to privacy based on an intrusion upon her seclusion. See Dunlap v. McCarthy, 284

Ark. 5, 678 S.W.2d 361 (1984); see generally W. Prosser & W. Keeton, Torts 117 (5th ed.

1984) (examples of intrusion upon seclusion include eavesdropping by wiretapping and

persistent and unwanted telephone calls).

                                             4
Case 1:19-cv-03644-LTB Document 1 Filed 12/23/19 USDC Colorado Page 5 of 7




       32.     Taking into account Plaintiff’s multiple requests that AIC stop calling, AIC’s

persistent and unwanted telephone calls would be highly offensive to a reasonable

person.

       WHEREFORE, Plaintiff requests the following relief:

       A.      a finding that AIC violated Plaintiff’s right to privacy based on an intrusion

               upon her seclusion;

       B.      an award of actual damages;

       C.      an award of punitive damages; and

       D.      an award of such other relief as this Court deems just and proper.

                                   COUNT II:
             Telephone Consumer Protection Act (47 U.S.C. § 227 et. seq.)

       33.     All paragraphs of this Complaint are expressly adopted and incorporated

herein as though fully set forth herein.

       34.     AIC placed or caused to be placed no less than 53 of non-emergency calls,

including but not limited to the aforementioned collection calls, to Plaintiff’s cellular

telephone utilizing an automatic telephone dialing system (“ATDS”) or an artificial or

prerecorded voice without Plaintiff’s consent in violation of 47 U.S.C. § 227 (b)(1)(A)(iii).

       35.     Upon information and belief, based on the “clear pause” Plaintiff

experienced, AIC employed an ATDS to place calls to Plaintiff’s cellular telephone.

       36.     Upon information and belief, the ATDS employed by AIC transfers phone

calls to an agent once a human voice is detected, hence the clear pause.



                                              5
Case 1:19-cv-03644-LTB Document 1 Filed 12/23/19 USDC Colorado Page 6 of 7




       37.    Upon information and belief, the ATDS employed by AIC has the capacity

– (A) to store or produce telephone numbers to be called, using a random or sequential

number generator; and (B) to dial such numbers. See 47 U.S.C. § 227 (b)(1).

       38.    As plead above, Plaintiff revoked consent to be called on multiple

occasions.

       39.    Upon information and belief, AIC acted through its agents, employees,

and/or representatives at all times relevant.

       40.    Upon information and belief, AIC has no system in place to honor consumer

requests that collection phone calls cease.

       41.    Upon information and belief, AIC has no policies and procedures in place

to honor consumer requests that collection phone calls cease.

       42.    As result of AIC’s violations of 47 U.S.C. §227 (b)(1)(A)(iii). Plaintiff is

entitled to receive $500.00 in damages for each violation.

       43.    As result of AIC’s knowing and willful violations of 47 U.S.C. §227

(b)(1)(A)(iii), Plaintiff is entitled to receive up to $1,500.00 in treble damages for each

violation.

       WHEREFORE, Plaintiff requests the following relief:

       A.     a finding that AIC violated 47 U.S.C. § 227 et seq.;

       B.     an award of statutory damages of at least $500.00 for each and every

              violation;

       C.     an award of treble damages of up to $1,500.00 for each and every violation;

              and
                                                6
Case 1:19-cv-03644-LTB Document 1 Filed 12/23/19 USDC Colorado Page 7 of 7




       D.      an award of such other relief as this Court deems just and proper.

                                DEMAND FOR JURY TRIAL

       Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury of any and all

issues in this action so triable of right.

DATED: December 23, 2019                               Respectfully submitted,

                                                       TRACY L. WORSHAM

                                                       By: /s/ Joseph S. Davidson

                                                       Mohammed O. Badwan
                                                       Joseph S. Davidson
                                                       SULAIMAN LAW GROUP, LTD.
                                                       2500 South Highland Avenue
                                                       Suite 200
                                                       Lombard, Illinois 60148
                                                       +1 630-575-8181
                                                       mbadwan@sulaimanlaw.com
                                                       jdavidson@sulaimanlaw.com




                                             7
